Citation Nr: 0726912	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  03-17 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION


The veteran served on active duty from October 1944 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that, in pertinent part, denied 
service connection for PTSD.

This case was previously before the Board in March 2004 and 
February 2006, wherein the veteran's claim was remanded for 
additional development of the record.  The case has been 
returned to the Board for appellate consideration.

A motion to advance this case on the Board's docket, which 
was received by the Board on February 19, 2004 was granted by 
the Board on February 27, 2004 for good cause.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).

The Board observes, that in addition to service connection 
for PTSD, the veteran also appealed the issues of entitlement 
to service connection for major depression, chronic rhinitis, 
asthmatic bronchitis, laryngitis, and atrial fibrillation 
with chest pain.  However, in July 2005, the veteran withdrew 
those issues and indicated that she only wanted to appeal the 
issue of PTSD based on a sexual assault.  Therefore, the 
issue available for current appellate consideration is that 
which is noted on the title page of this remand.

In addition, in a January 2007 statement, the veteran appears 
to have raised a claim of entitlement to service connection 
for residuals of a tonsillectomy.  This issue is referred to 
the RO.  




FINDING OF FACT

There is no competent medical nexus evidence of record 
indicating the veteran's PTSD is causally or etiologically 
related to her service in the military.


CONCLUSION OF LAW

The veteran's PTSD was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 
3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of June 2002, May 2004, March 2006, and October 2006 letters 
from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters informed the appellant of what 
evidence was required to substantiate the claim for service 
connection and of her and VA's respective duties for 
obtaining evidence, as well as requested that the veteran 
submit any additional evidence in her possession pertaining 
to her claim.

In addition, the October 2006 letter explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of service connection, in compliance with 
Dingess/Hartman.  Nevertheless, because the instant decision 
denies the veteran's claim for service connection of PTSD, no 
disability rating or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, reports of VA and 
private post-service treatment, and reports of VA 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of her claim, as well as 
other lay statements.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

To establish entitlement to service connection for PTSD, in 
particular, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in combat with the enemy.  Where it is determined, through 
recognized military citations or other supportive evidence, 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his or her service, his or her 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 
7, 1997) (implementing the decision in Cohen v. Brown, 10 
Vet. App. 128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).  However, 
where the veteran did not engage in combat or the claimed 
stressor is noncombat-related, the record must contain 
service records or other credible sources that corroborate 
his or her testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); 
aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he or she did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that he or she did not engage in combat.  Id.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
statements or testimony as to the occurrence of the claimed 
stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."
Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993)), the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as 
to "Evidence of Stressors in Service" to read, in pertinent 
part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the M21-1 October 1995 revision, the Court 
has held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" generally means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau, 9 Vet. 
App. at 389-395 (1996); Cohen 10 Vet. App. at 128.  See also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

There are exceptions to this general rule - including when 
the claim, as here, is predicated on an alleged sexual 
assault.  In these limited situations, evidence from sources 
other than the veteran's service records may be used to 
corroborate the veteran's account of the stressor incident, 
such as:  records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Examples of behavior changes may constitute credible evidence 
of a stressor, including:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  See 38 C.F.R. § 3.304(f).

It equally deserves mentioning that, in cases involving 
personal assault, the existence of a stressor in service does 
not have to be proven by the "preponderance of the 
evidence" because this would be inconsistent with the 
benefit of the doubt, or equipoise, doctrine contained in 
38 U.S.C.A. § 5107(b).  See YR v. West, 11 Vet. App. 393, 399 
(1998).  See also Patton v. West, 12 Vet. App. 272, 279-280 
(1999).

Analysis

The veteran does not allege, and a review of the veteran's 
official military documentation contained in her claims file 
does not otherwise indicate, that she engaged in combat 
against enemy forces as contemplated by VA regulations.  Her 
DD Form 214's do not reflect that she received any 
decorations or medals indicative of involvement in combat and 
there is no other sufficient indication of combat service.  
As such, the Board finds that she did not "engage in 
combat."  Consequently, the evidentiary presumptions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) do not apply.  
See VAOPGCPREC 12-99.  Therefore, any alleged stressors in 
service must be independently verified, i.e., corroborated by 
objective credible supporting evidence.  

There is no disputing the veteran has PTSD, as this diagnosis 
(albeit among others) is well documented in her records.  So 
the determinative issue is whether competent evidence of 
record establishes that the PTSD is a consequence of the 
alleged sexual trauma in service.  However, there is no 
evidence supporting the veteran's allegations as to an 
attempted sexual assault during her service, nor is there any 
evidence that the veteran was sexually harassed during her 
service.  In this regard, the Board finds it significant that 
the veteran's service medical records do not support any of 
the veteran's assertions regarding the alleged attempted rape 
during her military service.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  More 
significantly, at the veteran's clinical examinations during 
her military service, she did not report experiencing 
depression or other psychiatric problems, and her psychiatric 
evaluation was normal at her discharge.  This is probatively 
significant and given a lot of weight and credibility because 
this was at a time contemporaneous to her service.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  

Moreover, a psychosis was not manifested or diagnosed within 
the one-year presumptive period following her discharge from 
service.   While the evidence indicates that the veteran 
sought psychiatric treatment in 1948, the veteran was not 
diagnosed with PTSD until 2002, many years after her 
discharge from the military.  See Savage, supra (requiring 
medical evidence of chronicity and continuity of 
symptomatology after service).  

Moreover, the Board points out that there are inconsistencies 
as to the nature of the veteran's alleged stressors.  The 
veteran has alleged that she has PTSD due to an alleged 
sexual trauma in service, sexual harassment during her 
service, the breaking of an engagement to be married by her 
fiancee, and the working conditions presented in her service, 
none of which have been corroborated by the objective 
evidence of record.  So her statements as to the nature of 
her service lack credibility.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (personal interest may affect the 
credibility of testimony).  See also Shaw v. Principi, 3 Vet. 
App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence, which weighs against the 
claim).  Thus, the probative value of the 2002 diagnosis of 
PTSD in the private psychiatric evaluation report is 
diminished.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 
(1993) (the presumption of credibility is not found to 
"arise" or apply to a statement to a physician based upon 
an inaccurate factual premise or history as related by the 
veteran).  See also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (the Court rejected a medical opinion as 
"immaterial" where there was no indication the physician 
had reviewed relevant service medical records or any other 
relevant documents that would have enabled him to form an 
opinion on service connection on an independent basis).  

In determining whether the veteran currently has PTSD related 
to an incident in service, it is the Board's responsibility 
to weigh and assess the credibility of the medical evidence 
of record.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In so doing, 
the Board may accept one medical opinion and reject others.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have previously been found to be inaccurate 
or because other facts in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion; however, the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).

The Board acknowledges that the veteran's November 2002 
psychiatric evaluation related the veteran's PTSD to her 
military service.  However, after a review of the veteran's 
claims file, the Board points out that the rationale for this 
finding was based solely on the report by the veteran that 
she had been subject to an attempted sexual trauma during 
service, and none of the veteran's treating providers made a 
reference to any credible supporting evidence that the events 
as described by her actually occurred.  See Swann v. Brown, 
5 Vet. App. 229, 232-33 (1993) (where a veteran's alleged 
stressors are uncorroborated, the Board is not required to 
accept a recent diagnosis of PTSD as being the result of the 
veteran's service).  

More significantly, both July 2002 and March 2007 VA 
examiners found that the veteran did not meet the diagnostic 
criteria for PTSD.  As such, absent current medical evidence 
of PTSD, there is no valid claim.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1998) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  
38 U.S.C. § 1110 (formerly § 310)).  See also Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .).   

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran developed PTSD, 
during or as a result of her service in the military.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish she or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

The only evidence suggesting the veteran's PTSD is in any way 
related to her service in the military comes from her 
personally.  As a layperson, the veteran simply does not have 
the necessary medical training and/or expertise to determine 
the cause of her acquired psychiatric disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, 
Savage v. Gober 10 Vet. App. at 495-498, indicating that, 
even in situations of continuity of symptomatology after 
service, there still must be medical evidence relating the 
current conditions at issue to that symptomatology.  Id.  
Because of this, her allegations, alone, have no probative 
value without medical evidence substantiating them.  So the 
preponderance of the evidence is against her claim, in turn, 
meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

Service connection for PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


